Title: Joseph Marx to Thomas Jefferson, 2 September 1819
From: Marx, Joseph
To: Jefferson, Thomas


					
						sir
						
							Richmond
							2d sept 1819
						
					
					I communicated the contents of Your letter under the 24th Aug, to the Board of Directors of the office of D & D, at this place, they very readily accepted the security proposed by Yourself, I annex a Copy of their resolution, for regard to the discount I take it for granted, that Colonel Nicholas will embrace that hereafter in his intended general settlement, in the mean while the Rules of the office require, that the discount be paid, untill the proposed general arrangment be complete,
					I have applied one of the Notes enclosed in Your favor under 24th, to retire the Note upon which form required a Protest, the other will be used to meet the one due the 15th Instant
					Whilst I lament the present occasion which has procured me the honor of a letter from You, permit me to add that I shall feel much gratification in being made usefull to You here, upon matters more agreable to Yourself
					
						With Sentiments of the highest Respect Sir Your most Obt servt
						
							Joseph Marx
						
					
				